SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2010 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-73996 MORGAN GROUP HOLDING CO. (Exact name of Registrant as specified in its charter) Delaware 13-4196940 State of other jurisdiction incorporation or organization (I.R.S. Employer Identification No.) 401 Theodore Fremd Avenue, Rye, NY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(914) 921-1877 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the ActYes []No [X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X] No [_] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K is not contained herein, and will not be contained, to the best of the Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K, or any amendment to this Form 10-KSB. [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [X] No [] As of February 17, 2011, the aggregate market value of the Registrant’s voting and nonvoting common equity held by non-affiliates of the Registrant was approximately $196,000, which value, solely for the purposes of this calculation, excludes shares held by the Registrant’s officers, directors, and their affiliates.Such exclusion should not be deemed a determination or an admission by the issuer that all such individuals are, in fact, affiliates of the issuer. The number of outstanding shares of the Registrant's Common Stock was 3,055,345 as of February 17, 2011. MORGAN GROUP HOLDING CO. TABLE OF CONTENTS Page No. Item 1. Business. 3 Item 1A. Risk Factors. 3 Item 1B. Unresolved Staff Comments. 3 Item 2. Properties. 3 Item 3. Legal Proceedings. 3 Item 4. Submission of Matters to a Vote of Security Holders. 3 Item 5. Market For Registrant’s Common Equity, Related Stockholder Matters andIssuer Purchases of Equity Securities 3-4 Item 6. Selected Financial Data. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 5-6 Item 7A. Quantitative and Qualitative Disclosure About Market Risk. Item 8. Financial Statements and Supplementary Data. 6-14 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 14 Item 9A. Controls and Procedures. 16-17 Item 9B. Other Information. 14 Item 10. Directors, Executive Officers and Corporate Governance. 14-15 Item 11. Executive Compensation. 15 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 16-17 Item 13. Certain Relationships and Related Transactions and Director Independence. 18 Item 14. Principal Accounting Fees and Services. Item 15. Exhibits, Financial Statement Schedules. 19 Signatures PART I Item 1.Business. Morgan Group Holding Co. (the “Company” or “Holding”) was incorporated in November 2001 to serve, among other business purposes, as a holding company for LICT Corporation’s (“LICT”) controlling interest in The Morgan Group, Inc. (“Morgan”).On January 24, 2002, LICT spun off all but 235,294 of its shares in the Company to its stockholders. On October 18, 2002, Morgan and two of its operating subsidiaries filed voluntary petitions under Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy Court for the Northern District of Indiana, South Bend Division.On March 31, 2008, the bankruptcy proceeding was concluded and the bankruptcy court dismissed the proceeding.There was no appeal from the bankruptcy court’s dismissal of the proceeding, and that proceeding is now entirely ended. Morgan received no value for its equity ownership from the bankruptcy proceeding. We are continuing to evaluate all options available to the Company at this time.One option is to make a further distribution of any remaining cash, effectively liquidating the Company. At present we have no full time employees. Item1A. Risk Factors We are a smaller reporting company as defined in Item 10(f)(1) of Regulation S-K and thus are not required to report the risk factors specified in Item 503(c) of Regulation S-K. Item 1B. Unresolved Staff Comments. None Item 2.Properties. The Company does not own any property. Item 3.Legal Proceedings. The Company is not a party to any legal proceedings. Item 4.Submission of Matters to a Vote of Security Holders. None. PART II Item 5. Market for the Registrant's Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities. The shares of our common stock trade on the over-the-counter market in the Pink Sheets, under the symbol: MGHL.PK. The following table sets forth the high and low market prices of the common stock for the periods indicated, as reported by published sources.These prices represent inter-dealer quotations without retail markup, markdown, or commission and may not necessarily represent actual transactions. 3 High Low 2010 Fiscal Year First Quarter Second Quarter Third Quarter Fourth Quarter 2009 Fiscal Year First Quarter Second Quarter Third Quarter Fourth Quarter As of February 17, 2011 there were approximately 700 holders of record of the Company’s common stock. The Company has never declared a cash dividend on its common stock and its Board of Directors does not anticipate that it will pay cash dividends in the foreseeable future. During the fiscal year ended December 31, 2010, the Company did not sell any unregistered securities, and did not repurchase any of its shares from its shareholders. Item 6.Selected Financial Data. We are a smaller reporting company as defined in Item 10(f)(1) of Regulation S-K and thus are not required to report the selected financial data specified in Item 303 of Regulation S-K. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operation. Forward-Looking Statements and Uncertainty of Financial Projections Forward-looking statements are not based on historical information but relate to future operations, strategies, financial results or other developments.Forward-looking statements are necessarily based upon estimates and assumptions that are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control and many of which, with respect to future business decisions, are subject to change.These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward-looking statements made by, or on behalf of, us. Overview As of December 31, 2010, the Company’s only assets consisted of approximately $396,000 in cash and marketable securities and a capital loss carry forward of about $4 million which it expects will expire in 2013.The ability to utilize this loss carry-forward is dependent on the Company’s ability to generate a capital gain prior to its expiration. The Company currently has no operating businesses and will seek acquisitions as part of its strategic alternatives.Its only costs are the administrative expenses required to make the regulatory filings needed to maintain its public status.These costs are estimated at $25,000 to $50,000 per year. We are evaluating all options available to the Company at this time.One option is to make a further distribution of any remaining cash effectively liquidating the company. Results of Operations For the year ended December 31, 2010, the Company incurred administrative expenses of $31,000 slightly above the $30,000 in 2009. 4 During 2010, the company began to invest in marketable securities that are subject to a publicly disclosed acquisition offer but are trading below the proposed acquisition price. As such during the year ended December 31, 2010, the Company recorded $43,000 of net realized and unrealized gains from this activity. There was no activity in marketable securities in 2009.Interest income from the Company investment in a United States Treasury money market fund was $175 during the year ended December 31, 2010 as compared to $900 during 2009 respectively as a result of the lower investment balances in this investment in 2010. The company also received $171 in dividend income in 2010. Liquidity and Capital Resources AtDecember 31, 2010, we had approximately $396,000 in cash and marketable securities as compared to approximately $377,000 at December 31, 2009. Item 7A. Quantitive and Qualitative Analysis of Market Risk We are a smaller reporting company as defined in Item 10(f)(1) of Regulation S-K and thus are not required to report the Quantitative and Qualitative Analysis of Market Risk specified in Item 305 of Regulation S-K. Item 8.Financial Statements and Supplementary Data. Report of Independent Registered Public Accounting Firm Balance Sheets as of December 31, 2010 and 2009 Statements of Operations for the Years Ended December 31, 2010 and 2009 Statements of Cash Flows for the Years Ended December 31, 2010 and 2009 Statements of Shareholders’ Equity for the Years Ended December 31, 2010 and 2009 Notes to Financial Statements 5 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Morgan Group Holding Co. Rye, New York We have audited the accompanying balance sheets of Morgan Group Holding Co. (the “Company”) as of December 31, 2010 and 2009 and the related statements of operations, stockholders’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free to material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements present fairly, in all material respects, the financial position of Morgan Group Holding Company as of December 31, 2010 and 2009 and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Daszkal Bolton LLP Boca Raton, Florida March 1, 2011 6 Morgan Group Holding Co. Balance Sheets December 31, ASSETS Current assets: Cash $ $ Investment in Marketable Securities Prepaid expenses Total current assets Investment in Morgan Group, Inc. Total assets $ $ LIABILITIES $ $ COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Preferred Stock, $0.01 par value, 1,000,000 shares authorized, none outstanding Common Stock, $0.01 par value, 10,000,000 shares authorized, 3,055,345 outstanding Additional paid-in-capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to financial statements 7 Morgan Group Holding Co. Statements of Operations Year Ended December 31, Revenues $ $ Administrative expenses ) ) Other income Interest and dividends Realized and unrealized gains on marketable securities Net income (loss) before income taxes ) Income taxes Net income (loss) $ $ ) Income (loss) per share, basic and diluted $ $
